Citation Nr: 1233513	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-13 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from December 2003 to April 2005, and from October 2009 to February 2011.  He also had periods of training duty, including active duty training (ACDUTRA) from May to July, 1996, and on August 15, 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2006.  The appeal was remanded in July 2010, and again in May 2011.  

As noted in the May 2011 remand, because the appellant failed to appear for his scheduled Board videoconference hearing in March 2011, without good cause shown, and there had been no request for postponement, his request for a hearing was be considered withdrawn.  38 C.F.R. § 20.704(d) (2011).  Subsequent evidence received from the Veteran includes verification of a period of active duty from October 2009 to February 2011.  


FINDINGS OF FACT

1.  Right hip greater trochanteric pain syndrome had its onset during a period of Gulf War service. 

2.  Left hip greater trochanteric pain syndrome had its onset during a period of Gulf War service.


CONCLUSIONS OF LAW

1.  Right hip greater trochanteric pain syndrome was incurred during active Gulf War service.  38 U.S.C.A. §§ 1101, 1110, 1117 (West 2002); 38 C.F.R. § 3.303, 3.317 (2011).

2.  Left hip greater trochanteric pain syndrome was incurred during active Gulf War service.  38 U.S.C.A. §§ 1101, 1110, 1117 (West 2002); 38 C.F.R. § 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As potentially applicable in this case, under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran's claim for service connection for a bilateral hip disability was received in October 2005.  He stated that he had been treated for his condition during his last deployment.  However, service treatment records for the period of active duty from December 2003 to April 2005 do not show any hip complaints.

VA treatment records show that in May 2005, he was seen for an initial visit at a VA facility.  At that time, he complained of back pain with radiation down the legs.  In October 2005, he complained of back pain radiating to the left thigh.  X-rays were ordered of the hips, as well as the low back; X-rays were normal.  

On a VA examination in February 2006, concerning the hips, the Veteran said that beginning in service when he was in Iraq, he experienced bilateral hip pain.  He denied any history of hip injury, surgery, or dislocation.  On examination, he did not have any swelling or tenderness in the hips.  Although there was limitation of motion, there was no pain on motion, and the examiner stated that it was related to the fact that he was experiencing back pain that day which made it difficult for him to perform the maneuvers.  The hip itself was not painful.  The assessment was bilateral hip strain, onset during active service.  

VA treatment records show that in May 2008, the Veteran was seen complaining of bilateral hip pain for the past 3.5 years.  He also complained of back pain, and it was noted that a pressure point to the sciatic nerve was probably causing some if not all of his localized and radiating discomfort.  

In July 2011, the Veteran was afforded a VA examination.  The examiner noted that X-rays of the hips in July 2005 and October 2005 had been negative.  A magnetic resonance imaging (MRI) scan of the lumbar spine in January 2009 had shown a small left L5-S1 disk protrusion with mild displacement of the S1 nerve root.  The Veteran reported climbing onto a truck and falling off starting in 2004 or 2005.  He stated that he was on constant medication in service for the hips.  He stated he was treated 15 times in service for the hips.  On examination, the Veteran was tender to palpation in the right and left anterior/superior iliac spine region and right and left upper trochanteric region.  He had limitation of motion, with complaints of pain in the opposite hip, i.e., on range of motion in the right hip, he complained of left hip pain, and vice versa.  The examiner stated that he was not diagnosing any current disability of the right or left hip, explained that there was no acute distress, and he had a normal gait.  The was a significant discrepancy, because there was no evidence of any hip difficulty or injury in the service treatment records, nor of his being seen at least 15 times during service.  He described his current situation as daily and severe hip pain, yet he sat in the examining room in no acute distress, and walked to and form the lobby without difficulty.  In addition, on the examination, his responses concerning discomfort were contralateral and not ipsilateral and involved also the low back and sometimes the knee.  

In June 2011 and August 2011, additional service department records were received, but were not a part of the record at the time of the examination.  

These service department records show that on August 15, 2008, during a period of ACDUTRA, the Veteran sustained a pulled left groin and hamstring muscle.  A line of duty investigation report dated in January 2009 found that iliofemoral sprain had occurred in the line of duty.  

In addition, in January 2010, while he was on active duty, he complained of left hip pain.  He had received a steroid injection three weeks earlier, and said he had felt better afterwards, but the previous day, the pain had begun again.  He reported no specific injury, and denied a prior history of injury to the left hip.  He had full range of motion of both hips.  The assessment was that it sounded more like a bursitis, but he denied it impacted his duties.  He was to be evaluated by the orthopedics clinic.  

In August 2010, he was seen for what was noted on the screening report to be hip pain elicited by motion.  However, when seen for treatment, he complained of headaches; no mention of the hips was noted.  

Due to the receipt of these additional service department records, the file was returned to the VA examiner for an addendum, which was prepared in May 2012.  The examiner reported that it was now documented that the Veteran had treatment for his hips in service, including steroid injections in January 2010.  Therefore, the diagnosis was now made of bilateral hip strain, incurred during service, which was not due to the service-connected lumbosacral strain.  From an orthopedic standpoint, the low back region was not a causative factor regarding the hip condition.  The bilateral hip strain was not aggravated by the service-connected lumbosacral strain, as the gait was normal and there was no orthopedic reason for aggravation.  

Subsequent to that addendum, additional VA treatment records have been associated with the claims file, via Virtual VA.  These include a consult by an orthopedic surgeon in October 2011.  At this time, the Veteran complained of right hip pain of gradual onset.  He had a history of a small spur, chronic pain, and failed NSAIDs and physical therapy.  The Veteran reported a history of a fall 20 feet while deployed; he had bilateral hip pain.  On examination, his hips were tender over the greater trochanter and he felt a snapping.  He walked with a mild limp.  Both hips were very tender over the greater trochanter.  There was limitation of motion of external rotation in both hips, and the hamstrings were tight.  X-rays were unremarkable.  The impression was bilateral greater trochanteric pain syndrome.  Both greater trochanteric regions were injected with Kenalog.  
 
Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

The Veteran's various histories concerning the onset of his hip pain have been inconsistent.  For example, on the July 2011 VA examination, he said the hip pain had begun when he had fallen off of a truck in 2004 or 2005.  However, on the July 2006 VA examination, he denied a history of injury.  When seen during his most recent deployment, in January 2010, he reported no specific injury, and denied a prior history of injury to the left hip.  In October 2011, however, he said the pain had begun after a 20-foot fall while deployed.  On this same consult, though, he also reported that the hip pain had been of gradual onset.  In view of these contradictions, the Board does not find his statements of hip pain beginning with a fall, particularly a 20-foot fall, to be credible.  In this regard, none of the medical reports have attributed a hip condition to trauma.  

The Board finds the Veteran October 2011 statement of hip pain of gradual onset to be credible, and more consistent with the other evidence of record than the report of a severe injury.  The October 2011 orthopedic consult, less than a year after his separation, is also the most detailed evaluation of the Veteran's hip condition on file, and the Board finds that the disability reported on that occasion, bilateral trochanteric pain syndrome, is therefore the most probative.  

Thus, the most probative evidence reflects that the appellant has a pain syndrome, without an identified disease or injury.  Although the terms bursitis and strain have been considered, no medical professional has confirmed a diagnosis of bursitis or strain, and X-rays have been normal.  In essence, we are presented with pain and, at times, limitation of motion, without underlying pathology.  The Federal Circuit has noted that in order for a veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the veteran must prove existence of a disability, which must have resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Here, a viable pathology (injury or disease) that would account for the Veteran's complaints has not been established.  Whether the theory is direct service connection or secondary service connection, there must be an underlying disease or injury.

However, the appellant is a veteran of the Persian Gulf War who was deployed to Iraq from March 2004 to March 2005.  Congress has created an exception to the basic entitlement rule in providing compensation for a "qualifying chronic disability" in Persian Gulf War Veterans.  See 38 U.S.C.A. § 1117.  Specifically, service connection may be granted to a Persian Gulf Veteran for objective indications of chronic disability resulting from an illness or combination of illnesses, provided that such disability by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to joint and/or muscle pain.  38 C.F.R. § 3.317(b). 

Here, the Veteran has been found to have a pain syndrome, based on symptoms of hip pain and limitation of motion, which the Veteran has, with reasonable consistency, stated began during his Iraq deployment.  He does not have a known clinical diagnosis, other than the pain syndrome.  As such, service connection for greater trochanteric pain syndrome of both hips, due to an undiagnosed illness, must be granted.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for right hip greater trochanteric pain syndrome, due to an undiagnosed illness, is granted.

Service connection for left hip greater trochanteric pain syndrome, due to an undiagnosed illness, is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


